Citation Nr: 1428043	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  14-06 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for a bilateral knee disorder.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.  

4.  Entitlement to an initial rating in excess of 10 percent for left ankle strain.  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in November 2010 by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran recently modified his power-of-attorney for representation of his interests in this appeal and his newly appointed attorney in his May 2014 correspondence to the Board has requested a videoconference hearing before the Board in order to offer testimony and argument in support of the Veteran's entitlement to the benefits sought on appeal.  Remand is required to effectuate this request.  

Accordingly, this case is REMANDED for the following action:

Afford the Veteran a videoconference hearing before the Board at the next available opportunity. 

Thereafter, the case should be returned to the Board in concert with applicable procedures.  No action by the Veteran is required until he receives further notice. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



